DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed on 01/13/2021. 

Information Disclosure Statement

3.	The references cited in the information disclosure statements (IDS) filed on 12/09/2020 and 09/29/2021 have been considered an initialed and dated copies of Applicant’s IDS forms 1449, are attached to the instant Office action.

Allowable Subject Matter

4.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-14:  the limitations “a sealing portion disposed on the first surface of the substrate and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest prior references contain:
		The reference to Miwa (US 20170354039) shows an encapsulated circuit module comprising: a substrate having a ground electrode; at least two electronic components mounted on a surface of the substrate, at least one of the electronic components being a certain electronic component that should be shielded from electromagnetic waves 
		The reference to HONG et al. (US 20170243832) shows an electronic device module, comprising: a substrate including a grounding electrode disposed on a surface of the substrate; an insulating portion encapsulating a portion of the surface of the substrate; an electronic component disposed on the surface of the substrate, wherein the electronic component is at least partially encapsulated by the insulating portion; and a sealing portion, having electrical conductivity, disposed on the substrate and the insulating portion; wherein the sealing portion is electrically connected to the grounding electrode. 
		The reference to CHEN et al (US 20140126161) shows an electronic package module comprising: a circuit board having a supporting surface; at least one first electronic component disposed on the supporting surface; at least one second electronic component disposed on the supporting surface; and at least one molding compound arranged on the supporting surface and partially covering thereon, the molding compound solely encapsulating the at least one first electronic component. 

Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848